UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
STACE ADAM DeLEON, CIVIL DOCKET NO. 1:19-CV-599-P
Plaintiff
VERSUS JUDGE DRELL
LA DEPT. OF CORRECTIONS, MAGISTRATE JUDGE PEREZ-MONTES
ET AL.,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 15), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
~ law;

IT IS ORDERED that the Complaint (Doc. 2) is hereby DISMISSED
WITHOUT PREJUDICE pursuant to Rule 41 of the Federal Rules of Civil Procedure.

. ot |
THUS DONE AND SIGNED, at Alexandria, Louisiana, on this C4 day of

Novem Gee , 2019.

DEE D. DREL
UNITED STATES DISTRICT JUDGE

   

 

 
